DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2018 was filed after the mailing date of the application on March 23, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer readable storage medium.  According to MPEP 2106.03 II, the broadest reasonable interpretation (BRI) of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.  Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Thus, Claim non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 11, 17, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rising (US007213008B2), Kim (US011095887B2), Matsuoka (US006018696A), and Sinyavskiy (US 20130325775A1).
9.	As per Claim 11, Rising teaches an apparatus comprising:  logic that is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic (col. 2, lines 60-65).  Rising teaches apparatus for performing the operations herein.  This apparatus may be specifically constructed for the required purposes, or it may comprise a general purpose hidden layer 102 receives input 101 and afferent inputs 103, afferent inputs 103 being transmitted to hidden layer 102 represent the back propagation of the MLP 100, if MLP 100 represents a radon transform, afferent inputs 103 are the inversions of the radon transform, the back propagation is used to adjust the weights of the function at hidden layer 102 so that the inversion 103 is equal to the input 101, col. 5, lines 14-21; multilayer perceptions (MLP) are a frequent tool in artificial neural networks, col. 4, lines 11-12); iteratively generate, by a second neural network, an updated set of model weights based on the input data (processor to configure a first neural network to generate a wavelet transform stream from a specific type of image data, the wavelet transform stream representing the image data in a compressed form by processing a wavelet prototype by first and second neural networks, modifying weights on a hidden layer in the first neural network based on output produced by processing the wavelet prototype by the second neural network, wherein the output is received from the second neural network, and iterating the processing and modifying until a wavelet condition is satisfied, col. 19, line 18-col. 20, line 6; col. 5, lines 14-21); and output a geometric model of the input data based on the updated set of model weights (Fig. 12 is a block diagram of system 1200 for reconstructing video/image data, system 1200 includes a Radon transform module 1220, average function generator 1240 generates an average function to allow inversion of the Radon transform 1230, the average function may be calculated only based on the geometry and used for multiple reconstructions, col. 16, lines 34-45; neural network may be used to build a radon transform, col. 4, lines 9-10; col. 19, line 18-col. 20, line 6).  
	However, Rising does not teach generating the updated set of model weights based on residual data.  However, Kim teaches generating, by a neural network, an updated set of model weights based on residual data (the weight parameters of the CNN-based in-loop filter are associated with a plurality of connection weight parameters between layers of the CNN-based in-loop filter as the weight parameters are determined, the weight parameters are obtained from at least one of a motion complexity section, and performing training by adjusting one of the plurality of connection weight parameters by filtering a reconstruction of the residual image to generate an output image to minimize a difference between a reconstruction of the residual image and the residual image, col. 30, lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rising to include generating the updated set of model weights based on residual data because Kim suggests the advantage of removing a block boundary artefact, a ringing artefact, and a high frequency blurring artefact occurring due to quantization (col. 1, lines 42-45).
However, Rising and Kim do not teach the residual data is associated with the initial set of model weights.  However, Matsuoka teaches generating, by a neural network, an updated set of model weights based on a distance associated with the initial set of model weights and the input data (in the neural network, the learning process for updating a weight is executed using the value depending on the distance between a sense signal vector and an input weight vector of each output element when the sense signal vector is input, col. 22, lines 44-49).  

However, Rising, Kim, and Matsuoka do not teach the residual data is associated with the initial set of model weights.  However, Sinyavskiy teaches residual data is a distance between training signal and system output [0236].  Since Kim teaches generating, by a neural network, an updated set of model weights based on residual data (col. 30, lines 4-23) and Matsuoka teaches generating, by a neural network, an updated set of model weights based on a distance associated with the initial set of model weights and the input data (col. 22, lines 44-49), this teaching from Sinyavskiy can be implemented into the combination of Kim and Matsuoka so that it generates the updated set of model weights based on residual data associated with the initial set of model weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rising, Kim, and Matsuoka so that residual data is associated with the initial set of model weights because Sinyavskiy suggests that this is needed in order to dynamically reconfigure the system when the residual error is above a desired level [0236].
10.	As per Claim 17, Rising teaches apparatus for performing the operations herein.  This apparatus may be specifically constructed for the required purposes, or it may comprise a general purpose computer selectively reconfigured to a computer program stored in the computer (col. 2, lines 60-65).  It would have been obvious to one of ordinary skill in the art that a computer has 
11.	As per Claim 18, Rising teaches a method comprising:  generating, by a first neural network, an initial set of model weights based on input data (col. 5, lines 14-21; col. 4, lines 11-12); iteratively generating, by a second neural network, an updated set of model weights based on the input data (col. 19, line 18-col. 20, line 6; col. 5, lines 14-21); and outputting a geometric model of the input data based on the updated set of model weights (col. 16, lines 34-45; col. 4, lines 9-10; col. 19, line 18-col. 20, line 6).
However, Rising does not teach generating the updated set of model weights based on residual data.  However, Kim teaches generating, by a neural network, an updated set of model weights based on residual data (col. 30, lines 4-23).  This would be obvious for the reasons given in the rejection for Claim 11.
However, Rising and Kim do not teach the residual data is associated with the initial set of model weights.  However, Matsuoka teaches generating, by a neural network, an updated set of model weights based on a distance associated with the initial set of model weights and the input data (col. 22, lines 44-49).  This would be obvious for the reasons given in the rejection for Claim 11.
However, Rising, Kim, and Matsuoka do not teach the residual data is associated with the initial set of model weights.  However, Sinyavskiy teaches residual data is a distance between training signal and system output [0236].  Since Kim teaches generating, by a neural network, an updated set of model weights based on residual data (col. 30, lines 4-23) and Matsuoka teaches generating, by a neural network, an updated set of model weights based on a distance associated with the initial set of model weights and the input data (col. 22, lines 44-49), this teaching from 
12.	As per Claim 24, Rising teaches at least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to perform the method (apparatus for performing the operations herein, this apparatus may comprising a general purpose computer selectively reconfigured by a computer program stored in the computer, such a computer program may be stored in a computer readable storage medium, col. 2, lines 60-67).
13.	Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rising (US007213008B2), Kim (US011095887B2), Matsuoka (US006018696A), and Sinyavskiy (US 20130325775A1) in view of Kwon (US005548662A).
14.	As per Claim 13, Rising, Kim, Matsuoka, and Sinyavskiy are relied upon for the teachings as discussed above relative to Claim 11.
However, Rising, Kim, Matsuoka, and Sinyavskiy do not teach wherein the second neural network is to learn one or more regularities associated with the input data.  However, Kwon teaches wherein the second neural network is to learn one or more regularities associated with the input data (deriving, with a second neural network, a Gaussian distribution representing a regularity of the excitatory and inhibitory responses, col. 9, lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rising, Kim, Matsuoka, and Sinyavskiy so that the second neural network is to learn one or more regularities associated with the input data because 
15.	As per Claim 20, Claim 20 is similar in scope to Claim 13, and therefore is rejected under the same rationale.
16.	Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rising (US007213008B2), Kim (US011095887B2), Matsuoka (US006018696A), and Sinyavskiy (US 20130325775A1) in view of Arth (US 20130230214A1).
17.	As per Claim 16, Rising, Kim, Matsuoka, and Sinyavskiy are relied upon for the teachings as discussed above relative to Claim 11.
	However, Rising, Kim, Matsuoka, and Sinyavskiy do not expressly teach wherein the geometric model is to be one or more of a hyperplane fit model, a fundamental matrix estimation model or a homography estimation model.  However, Arth teaches wherein the geometric model is to be one or more of a hyperplane fit model, a fundamental matrix estimation model or a homography estimation model (computational effort for geometric recover (i.e. homography or fundamental matrix estimation), [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rising, Kim, Matsuoka, and Sinyavskiy so that the geometric model is to be one or more of a hyperplane fit model, a fundamental matrix estimation model or a homography estimation model as suggested by Arth.  It is well-known in the art that epipolar geometry is a key point in computer vision and the fundamental matrix estimation is the only way to compute it.
18.	As per Claim 23, Claim 23 is similar in scope to Claim 16, and therefore is rejected under the same rationale.
Allowable Subject Matter
19.	Claims 1-10 are allowed.
20.	Claims 12, 14, 15, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
21.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 1, and in particular, do not teach generating, by a first neural network, an initial set of model weights based on input data, iteratively generate, by a second neural network, an updated set of model weights based on residual data associated with the initial set of model weights and the input data, wherein the second neural network is to learn one or more regularities associated with the input data, and wherein the one or more regularities include motion patterns, and output a geometric model of the input data based on the updated set of model weights, wherein the first neural network and the second neural network are to reduce a dependence of the geometric model on a number of data points in the input data.  Claims 2-4 depend from Claim 1, and therefore also contain allowable subject matter.  
22.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5, and in particular, do not teach a plurality of cameras to generate input data; a memory coupled to the plurality of cameras, the memory to store the input data; generate, by a first neural network, an initial set of model weights based on the input data, iteratively generate, by a second neural network, an updated set of model weights based on residual data associated with the initial set of model weights and the input data, and output a geometric model of the input data based on the updated set of model weights; and a processor to localize the plurality of cameras in a three-dimensional environment based on the geometric model.  Claim 6-10 depend from Claim 5, and therefore also contain allowable subject matter.
23.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 12 and base Claim 11, and in particular, do not teach wherein the first neural network and the second neural network are to reduce a dependence of the geometric model on a number of data points in the input data.  Claim 19 is similar in scope to Claim 12, and therefore also contains allowable subject matter.
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 14 and base Claim 11 and intervening Claim 13, and in particular, do not teach wherein the one or more regularities are to include motion patterns.  Claim 21 is similar in scope to Claim 14, and therefore also contains allowable subject matter.
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 15 and base Claim 11, and in particular, do not teach wherein the updated set of model weights are to be generated further based on one or more of line fitting constraints or data correspondence likelihoods.  Claim 22 is similar in scope to Claim 15, and therefore also contains allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611